Citation Nr: 0716068	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-19 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from December 1969 
and October 1972.  According to service personnel records, 
the veteran had an approximately one year non-pay period 
during his active service due to time lost as a result of 
various factors (including away-without-leave (AWOL) status 
and time spent recuperating from injuries not sustained in 
the line of duty).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Denver, Colorado.  In that decision, the RO, in pertinent 
part, denied service connection for hepatitis C.  


FINDING OF FACT

The veteran did not exhibit hepatitis C in service, and such 
a disorder is not otherwise associated with his active duty.  


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, an April 2004 letter informed the 
veteran of the type of evidence necessary to support his 
service connection claim.  This document also notified the 
veteran that VA would make reasonable efforts to help him 
obtain necessary evidence with regard to this issue but that 
he must provide enough information so that the agency could 
request the relevant records.  Further, the letter informed 
the veteran of his opportunity to submit "any other evidence 
or information that . . . [he] think[s] will support . . . 
[his] claim" as well as "any evidence in . . . [his] 
possession that pertains to . . . [his] claim."  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) and VAOPGCPREC 1-2004 (February 24, 2004).  
See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Furthermore, a March 2006 letter informed the veteran of the 
type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  As will be 
discussed below, the Board finds that the evidence of record 
does not support a grant of service connection for 
hepatitis C.  In light of this denial, no rating or effective 
date will be assigned.  Thus, the Board finds that there can 
be no possibility of any prejudice to the veteran in 
proceeding with the issuance of a final decision of the 
service connection claim currently on appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the service connection issue on appeal was initially 
denied in May 2003, and an adequate VCAA notification letter 
was not furnished until April 2004.  Clearly, the timing 
requirement of VCAA notification has not been met.  
Importantly, however, the veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Thereafter, in October 2004 
and November 2006, the service connection claim was 
readjudicated, and supplemental statements of the case 
(SSOCs) were issued.  Additionally, in response to the March 
2006 letter, the veteran replied (in a May 2006 statement) 
that he had "no other information or evidence to give VA to 
substantiate . . . [his] claim" and requested that VA 
"decide . . [his] claim as soon as possible."  
Consequently, the Board does not find that a remand of the 
veteran's service connection claim to the agency of original 
jurisdiction is necessary.  Nothing about the evidence or any 
response to the RO's notification suggests that the issue 
adjudicated in this decision must be re-adjudicated ab initio 
to satisfy the requirements of the VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the issue on 
appeal.  All available service medical records have been 
obtained and associated with the veteran's claims folder.  
Additionally, all relevant treatment records adequately 
identified by the veteran have been procured and associated 
with his claims folder.  

The Board acknowledges that the veteran has not been accorded 
a pertinent VA examination.  However, as the Board will 
discuss in the following decision, service medical records 
are negative for complaints of, treatment for, or findings of 
hepatitis C and for evidence of exposure to risk factors for 
this disorder.  Moreover, the first competent evidence of a 
diagnosis of hepatitis C is dated in September 1990, almost 
30 years after the veteran's separation from active military 
duty.  The claims folder contains no competent evidence 
associating the veteran's currently diagnosed hepatitis C 
with his active service.  

Importantly, the Court has held that VA is not required to 
provide an examination to a veteran when the record does not 
already contain evidence of an in-service event, injury, or 
disease.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  
In reaching this conclusion, the Court explained that "some 
evidence of an in-service event, injury, or disease is 
required in order to substantiate a claim for service 
connection and . . . [that] a postservice medical examination 
could not provide evidence of such past events."  Duenas, 
18 Vet. App. at 517, citing Paralyzed Veterans of America, 
345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  See also Charles 
v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. 
§ 5103A(a)(2) (which note that the duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim") & 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, 
the Board concludes that a remand to accord the veteran a 
pertinent VA examination (to include an examiner's opinion 
regarding the etiology of the diagnosed hepatitis C) is not 
necessary.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his service connection claim.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
service connection issue on appeal, based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2006); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Service Connection For Hepatitis C

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2006).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

Throughout the current appeal, the veteran has contended that 
he developed hepatitis C as a result of an operation that he 
underwent during his active service.  In particular, he 
maintains that, during the in-service surgery, he may have 
been given a blood transfusion.  The veteran has not 
described any other hepatitis C risk factors to which he may 
have been exposed during service.  

Service personnel records indicate that the veteran had 
approximately ten-and-a-half months of foreign service with 
the United States Army in the Republic of Vietnam, during 
which time he participated in the Vietnam Counteroffensive 
Phase VII.  His military occupational specialty was that of a 
light weapons infantryman.  He was awarded the Sharpshooter 
Badge with Pistol Rifle and Grenade Launcher Bars.  Based on 
the veteran's participation in fighting enemy forces in the 
Vietnam Counteroffensive Phase VII and in the filling of body 
bags as well as a current diagnosis of post-traumatic stress, 
the RO, in September 2004, granted service connection for 
post-traumatic stress disorder (PTSD) and awarded a 
compensable evaluation of 50 percent, effective from 
September 2001, for this disability.  

Service medical records are, however, negative for complaints 
of, treatment for, or findings of hepatitis C.  Further, 
these reports do not provide any evidence of exposure to 
hepatitis C risk factors, including any blood transfusions.  

According to post-service medical records, the first 
competent evidence of a diagnosis of hepatitis C is dated in 
September 2000.  A VA outpatient treatment report dated in 
that month indicates that the veteran was found, by 
preliminary screening, to be positive for hepatitis C.  

The Board acknowledges that a report of a VA psychiatric 
examination recently conducted in June 2006 indicates that 
"it is unclear if . . . [the veteran's] hepatitis C is 
active now or not."  In any event, the fact remains that 
competent medical evidence of record demonstrates that the 
veteran's hepatitis C did not originate until almost 30 years 
after his separation from active military duty.  
Significantly, the claims folder contains no expert medical 
opinion associating any active hepatitis C that the veteran 
may have with his active military duty.  

With regard to the veteran's contention that he may have 
received a blood transfusion during the in-service operation 
that he underwent on his wrist, the Board notes that, in a 
January 1973 administrative decision, the RO in Houston, 
Texas determined that the in-service injury that the veteran 
sustained to his wrist occurred as a result of his own 
willful misconduct.  As such, service connection may not be 
granted for any residual disability.  38 C.F.R. § 3.1(m) & 
(n) (2006).  In any event, however, service medical records 
do not support the veteran's contention that he received a 
blood transfusion during his in-service wrist surgery.  In 
fact, according to a September 2000 VA outpatient evaluation 
report, the veteran "has never had a blood transfusion."  

Moreover, although service connection for PTSD has been 
granted based upon the veteran's participation in combat 
service and the filling of body bags, the claims folder 
contains absolutely no evidence, nor has the veteran 
contended, that he was exposed to the blood of dead and 
wounded soldiers when (without any protective gear on his 
hands or arms) he picked up their bodies from the combat 
field.  Significantly, the claims folder contains no evidence 
that the veteran himself was wounded at the same time that he 
may have been exposed to the blood of dead and wounded 
soldiers.  

Based on the current evidentiary posture, the preponderance 
of the evidence is clearly against the veteran's claim for 
service connection for hepatitis C.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The benefit-of-the-doubt rule 
does not apply, and this service connection claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


